EXHIBIT 10.3
 
EXECUTION COPY
 
GUARANTY


FOR VALUE RECEIVED, and in consideration of any loan or other financial
accommodation heretofore or hereafter at any time made or granted to ENGLOBAL
CORPORATION, a corporation organized under the laws of the State of Nevada
(“Holdings”), ENGLOBAL U.S., INC., a corporation organized under the laws of the
State of Texas (“ENGlobal US”), ENGLOBAL INTERNATIONAL, INC., a corporation
organized under the BVI Business Companies Act of 2004 (“ENGlobal
International”), ENGLOBAL GOVERNMENT SERVICES, INC., a corporation organized
under the laws of the State of Texas (“ENGlobal Government”; and together with
Holdings, ENGlobal US, and ENGlobal International, individually, each a
“Borrower” and jointly and severally, “Borrowers”), the financial institutions
which are now or which hereafter become a party thereto (collectively, the
“Lenders” and individually, each a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for itself and as agent for the other Lenders (PNC, together
with its successors and assigns in such capacity, “Agent”), the undersigned (the
“Guarantor”) hereby agrees as of May 29, 2012 as follows:


1.           Guaranty of Obligations.  Guarantor unconditionally, absolutely,
irrevocably, jointly and severally guarantees the full and prompt payment and
performance when due, whether at stated maturity, by required prepayment,
declaration, demand, acceleration or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C., 88 362(a)), and at all times thereafter, of all
obligations of each Borrower to Agent for the benefit of the Lenders, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing or due or to become due, including,
without limitation, all Obligations under or in connection with (and as defined
in) that certain Revolving Credit and Security Agreement, dated on or about the
date hereof, by and among the Borrowers, each of the financial institutions from
time to time a party thereto (individually, each a “Lender” and collectively,
the “Lenders” and Agent (as amended, amended and restated, supplemented,
extended, joined and/or otherwise modified from time to time, the “Credit
Agreement”) and each of the documents, instruments and agreements executed and
delivered in connection therewith, as each may be modified, increased, amended,
supplemented or replaced from time to time (all such obligations are herein
referred to, collectively, as the “Liabilities”, and all documents evidencing or
securing any of the Liabilities, including without limitation, the Credit
Agreement and Other Documents, are herein referred to, collectively, as the
“Loan Documents”).  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.  This Guaranty
(this “Guaranty”) is a guaranty of payment and performance when due and not of
collection.


In the event of any default by any Borrower in making payment when due (whether
at stated maturity, by required prepayment, declaration, demand, acceleration,
or otherwise) of, or default by any Borrower in performance of any of the
Liabilities, including but not limited to any Event of Default under the Credit
Agreement, Guarantor agrees on demand by Agent to pay and perform all of the
Liabilities as are then or thereafter become due and owing or are to be
performed under the terms of the Loan Documents.  Guarantor further agrees to
pay all expenses (including, without limitation, reasonable attorneys’ fees and
expenses) paid or incurred by


 
 

--------------------------------------------------------------------------------

 
Agent in endeavoring to collect the Liabilities, or any part thereof, and in
enforcing this Guaranty (collectively, “Enforcement Costs”).
 
2.           Continuing Nature of Guaranty and Liabilities; Termination.  Except
pursuant to the conditions of Paragraph 4 below, this Guaranty shall be
continuing and shall not be discharged, impaired or affected by:


a.           the insolvency of Guarantor or the payment in full of all of the
Liabilities at any time or from time to time prior to termination of the Credit
Agreement and all other Loan Documents and the full and final release and
discharge of all obligations of all parties thereunder;


b.           the power or authority or lack thereof of any Borrower to incur the
Liabilities;


c.           the validity or invalidity of any of the Loan Documents or the
documents securing the same;


d.           the existence or non-existence of any Borrower as a legal entity;


e.           any transfer by any Borrower of all or any part of any Collateral
in which Agent, for the benefit of the Lenders, has been granted a lien or
security interest pursuant to the Loan Documents;


f.           any statute of limitations affecting the liability of Guarantor
under this Guaranty or the Loan Documents or the ability of Agent to enforce
this Guaranty or any provision of the Loan Documents; or


g.           any right of offset, counterclaim or defense of Guarantor
whatsoever (other than payment in part or in full and performance in full of all
of the Liabilities after any termination of the Credit Agreement in accordance
with the terms of the Loan Documents), including, without limitation, those
which have been waived by Guarantor pursuant to Paragraphs 6 and 8 hereof.


3.           Insolvency of any Borrower or Guarantor.  Without limiting the
generality of any other provision hereof, Guarantor agrees that, in the event of
the dissolution or insolvency of any Borrower or Guarantor or the inability of
any Borrower or Guarantor to pay its respective debts as they mature, or an
assignment by any Borrower or Guarantor for the benefit of creditors, or the
institution of any proceeding by or against any Borrower or Guarantor alleging
that such Borrower or Guarantor is insolvent or unable to pay its respective
debts as they mature and in the case of any proceeding against any Borrower or
Guarantor, such proceeding is not dismissed within sixty (60) days, Guarantor
will pay to Agent forthwith the full amount which would be payable hereunder by
Guarantor if all of the Liabilities were then due and payable, whether or not
such event occurs at a time when any of the Liabilities are otherwise due and
payable.


 
2

--------------------------------------------------------------------------------

 
4.           Payment of the Liabilities.  Any amounts received by Agent from
whatever source on account of the Liabilities may be applied by Agent toward the
payment of such of the Liabilities, and in such order of application, as
provided in the Credit Agreement, and notwithstanding any payments made by or
for the account of Guarantor pursuant to this Guaranty.


Guarantor agrees that, if at any time all or any part of any payment theretofore
applied by Agent to any of the Liabilities is or must be rescinded or returned
by Agent for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Borrower), such Liabilities
shall, for the purposes of this Guaranty and to the extent that such payment is
or must be rescinded or returned, be deemed to have continued in existence
notwithstanding such application by Agent, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Liabilities, all
as though such application by Agent had not been made.


5.           Permitted Actions of Agent. Agent may from time to time, in its
sole discretion and without notice to Guarantor, take any or all of the
following actions:


a.           retain or obtain a security interest in any assets of any Borrower
or any third party to secure any of the Liabilities or any obligations of
Guarantor hereunder;


b.           retain or obtain the primary or secondary obligation of any obligor
or obligors, in addition to Guarantor, with respect to any of the Liabilities;


c.           extend or renew for one or more periods (whether or not longer than
the original period), alter, exchange or increase any of the Liabilities;


d.           waive, ignore or forbear from taking action or otherwise exercising
any of its default rights or remedies with respect to any default by any
Borrower under the Loan Documents;


e.           release, waive or compromise any obligation of Guarantor hereunder
or any obligation of any nature of any other obligor primarily or secondarily
obligated with respect to any of the Liabilities, without notice to any other
obligor or any other guarantor;


f.           release its security interest in, or surrender, release or permit
any substitution or exchange for, all or any part of any collateral, including
but not limited to the Collateral, now or hereafter securing any of the
Liabilities or any obligation hereunder, or extend or renew for one or more
periods (whether or not longer than the original period) or release, waive,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property;


g.           demand payment or performance of any of the Liabilities which are
due and owing from Guarantor at any time or from time to time, whether or not
Agent shall have exercised any of its rights or remedies with respect to any
property securing any of the Liabilities


 
3

--------------------------------------------------------------------------------

 
or any obligation hereunder, or proceeded against any other obligor primarily or
secondarily liable for payment or performance of any of the Liabilities; and
 
h.           exercise or refrain from exercising any rights under the Loan
Documents against any Borrower or other Person or otherwise refrain from acting.


6.           Specific Waivers.  Without limiting the generality of any other
provision of this Guaranty, Guarantor hereby expressly waives (except to the
extent provided otherwise in any Loan Document):


a.           notice of the acceptance by Agent of this Guaranty;


b.           notice of the existence, creation, payment, nonpayment, performance
or nonperformance of all or any of the Liabilities;


c.           presentment, demand, notice of dishonor, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, and all other
notices whatsoever with respect to the payment or performance of the Liabilities
or the amount thereof or any payment or performance by Guarantor hereunder;


d.           all diligence in collection or protection of or realization upon
the Liabilities or any thereof, any obligation hereunder or any security for or
guaranty of any of the foregoing;


e.           any right to direct or affect the manner or timing of Agent’s
enforcement of its rights or remedies;


f.           any defense, right of set-off or other claim whatsoever (other than
payment in full and performance in full of all of the Liabilities after any
termination of the Credit Agreement in accordance with the terms of the Loan
Documents) that any Borrower or any third party may or might have to the payment
or performance of the Liabilities;


g.           any and all defenses which would otherwise arise upon the
occurrence of any event or contingency described in Paragraph 1 hereof or upon
the taking of any action by Agent permitted hereunder;


h.           any defense, right of set-off, claim or counterclaim whatsoever
(other than payment and performance in full or part of all of the Liabilities
after any termination of the Credit Agreement in accordance with the terms of
the Loan Documents), and any and all other rights, benefits, protections and
other defenses which Guarantor may have, against Agent now or at any time
hereafter, to full payment or performance of the Liabilities pursuant to the
terms of this Guaranty; and


 
4

--------------------------------------------------------------------------------

 
i.           all other principles or provisions of law, if any, that conflict
with the terms of this Guaranty, including, without limitation, the effect of
any circumstances that may or might constitute a legal or equitable discharge of
a guarantor or surety.


7.           Irrevocability.  Guarantor hereby further waives all rights to
revoke this Guaranty at any time, and all rights to revoke any agreement
executed by Guarantor at any time to secure the payment and performance of
Guarantor’s obligations under this Guaranty, including, without limitation, the
Loan Documents.


8.           Waiver of Subrogation and Certain Other Rights.  Prior to the
satisfaction in full of all Liabilities (other than indemnification and other
contingent Obligations, in each case not yet due and payable or in respect of
which no assertion of liability and no claim or demand for payment has been
made), Guarantor hereby waives and shall have no right of subrogation,
reimbursement, exoneration, contribution or indemnity against any Borrower or
any other guarantor for any reason, including but not limited to, by reason of
any payments made or acts performed by Guarantor in compliance with the
obligations of Guarantor hereunder or any actions taken by Agent pursuant to
this Guaranty or pursuant to the Loan Documents.


Guarantor agrees that nothing contained in this Guaranty shall prevent Agent
from suing to collect on the Liabilities or from exercising concurrently or
successively any rights available to it at law and/or in equity or under any of
the Loan Documents, and that the exercise of any of the aforesaid rights shall
not constitute a legal or equitable discharge of Guarantor.  Guarantor hereby
authorizes and empowers Agent to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available, since it
is the intent and purpose of Guarantor that the obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances.


Notwithstanding any foreclosure of the lien of any deed of trust or security
agreement with respect to any or all of any real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure, or by the acceptance of a deed or possession of
any other collateral in lieu of foreclosure, Guarantor shall remain bound under
this Guaranty.  Without limiting the generality of the foregoing:


Guarantor specifically agrees that upon an Event of Default under and as defined
in the Credit Agreement, Agent may elect to non-judicially or judicially
foreclose against any real or personal property, including but not limited to
its rights under (i) that certain Pledge Agreement executed by Guarantor in
favor of Agent, dated as of the date hereof and (ii) that certain Security
Agreement executed by Guarantor in favor of Agent, dated as of the date hereof,
subject to any deed of trust given by any Borrower to secure all or any part of
the Liabilities, or exercise any other remedy against any Borrower, any security
for the Liabilities or any other guarantor, even if the effect of that action is
to deprive Guarantor of the right to collect reimbursement from the applicable
third party for any sums paid to Agent hereunder.


9.           Covenants.  Guarantor agrees that it shall take all action
reasonably necessary to permit or enable each Borrower to comply with such
Borrower’s obligations under Articles V, VI


 
5

--------------------------------------------------------------------------------

 
and VII of the Credit Agreement.  Except as permitted under the Loan Documents,
Guarantor shall not, until (a) indefeasible repayment in full in cash of the
Obligations (other than indemnification and other contingent Obligations, in
each case not yet due and payable or in respect of which no assertion of
liability and no claim or demand for payment has been made), (b) the termination
of the Credit Agreement and (c) all Letters of Credit issued under the Credit
Agreement have expired, terminated or been fully collateralized in cash in an
amount and manner satisfactory to Agent, accept any payment or other transfer of
assets or funds from any Borrower including, without limitation, the payment of
any management, consulting or similar fees.
 
10.           Subordination.  Guarantor hereby subordinates any and all
indebtedness of each Borrower to Guarantor to the full and prompt payment and
performance of all of the Liabilities.  Guarantor agrees that Agent shall be
entitled to receive payment of all Liabilities prior to Guarantor’s receipt of
payment of any amount of any indebtedness of any Borrower to Guarantor.  Any
payments on such indebtedness to Guarantor, if Agent so requests, shall be
collected, enforced and received by Guarantor, in trust, as trustee for Agent
and shall be paid over to Agent on account of the Liabilities, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.  Agent is authorized and empowered, but not
obligated, in its Permitted Discretion, (a) in the name of Guarantor, to collect
and enforce, and to submit claims in respect of, indebtedness of any Borrower to
Guarantor and to apply any amounts received thereon to the Liabilities, and (b)
to require Guarantor (i) to collect and enforce, and to submit claims in respect
of, any indebtedness of the Borrowers to Guarantor, and (ii) to pay any amounts
received on such indebtedness to Agent for application to the Liabilities.


11.           Assignment of Agent’s Rights.  Agent may, from time to time,
without notice to Guarantor (but subject to the terms of the Credit Agreement),
assign or transfer any or all of the Liabilities or any interest therein and,
notwithstanding any such assignment or transfer of the Liabilities or any
subsequent assignment or transfer thereof, the Liabilities shall be and remain
the Liabilities for the purpose of this Guaranty.  Each and every immediate and
successive assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of such party’s interest in the Liabilities, be
entitled to the benefits of this Guaranty to the same extent as if such assignee
or transferee were Agent; provided, however, that unless Agent shall otherwise
consent in writing, Agent shall have an unimpaired right, prior and superior to
that of any such assignee or transferee, to enforce this Guaranty for its own
benefit as to those of the Liabilities which Agent has not assigned or
transferred.


12.           Indulgences Not Waivers.  No delay in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Agent of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy; nor shall any modification or waiver
of any of the provisions of this Guaranty be binding upon Agent, except as
expressly set forth in a writing duly signed and delivered by Agent.  No action
of Agent permitted hereunder shall in any way affect or impair the rights of
Agent or the obligations of Guarantor under this Guaranty.


13.           Financial Condition of Borrowers.  Guarantor represents and
warrants that it is fully aware of the financial condition of each Borrower, and
Guarantor delivers this Guaranty


 
6

--------------------------------------------------------------------------------

 
based solely upon its own independent investigation of such Borrower’s financial
condition and in no part upon any representation or statement of Agent with
respect thereto.  Guarantor further represents and warrants that it is in a
position to and hereby does assume full responsibility for obtaining such
additional information concerning each Borrower’s financial condition as
Guarantor may deem material to its obligations hereunder, and Guarantor is not
relying upon, nor expecting Agent to furnish it any information in Agent’s
possession concerning such Borrower’s financial condition or concerning any
circumstances bearing on the existence or creation, or the risk of nonpayment or
nonperformance of the Liabilities.
 
Guarantor hereby waives any duty on the part of Agent to disclose to Guarantor
any facts it may now or hereafter know about any Borrower, regardless of whether
Agent has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume, or has reason to believe that
such facts are unknown to Guarantor.


Guarantor hereby knowingly accepts the full range of risk encompassed within a
contract of “Guaranty” which includes, without limitation, the possibility that
any Borrower will contract for additional indebtedness for which Guarantor may
be liable hereunder after such Borrower’s financial condition or ability to pay
its lawful debts when they fall due has deteriorated.


14.           Representations and Warranties.  Guarantor individually represents
and warrants to Agent that each of the following statements is accurate and
complete as of the date of this Guaranty:


a.           Guarantor is an entity duly organized, validly, existing and in
good standing under the laws of the jurisdiction of its organization and is duly
qualified and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification, except where the failure to
qualify could not have a Material Adverse Effect.  A “Material Adverse Effect”
shall mean a material adverse effect on (a) the condition (financial or
otherwise), results of operations, assets, business or properties of Guarantor,
(b) the condition (financial or otherwise), results of operations, assets,
business, properties or prospects of the Guarantor, (c) Guarantor’s ability to
duly and punctually pay or perform the Liabilities and Obligations in accordance
with the terms thereof, (d) the value of the Collateral, or Agent’s Liens on a
material portion of the Collateral or the priority of any such Lien or (e) the
practical realization of the benefits of Agent’s and each Lender’s rights and
remedies under this Guaranty and the Loan Documents.


b.           the execution, delivery and performance by Guarantor of this
Guaranty are within the power of Guarantor and have been duly authorized by all
necessary actions on the part of Guarantor;


c.           this Guaranty has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of  Guarantor, enforceable
against Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally;


 
7

--------------------------------------------------------------------------------

 
d.           the execution, delivery and performance of this Guaranty do not (i)
violate any provisions of law or any order of any court or other agency of
government, (ii) contravene any provision of Guarantor’s organizational
documents or any material contract or agreement to which Guarantor is a party or
by which Guarantor or Guarantor’s assets are bound or (iii) result in the
creation or imposition of any lien, charge or encumbrance of any nature upon any
property, asset or revenue of Guarantor except pursuant to or as set forth in
the Loan Documents;


e.           all consents, approvals, orders and authorizations of, and
registrations, declarations and filings with, any governmental agency or
authority or other person or entity (including, without limitation, the
shareholders or partners of any entity), if any, which are required to be
obtained in connection with the execution and delivery of this Guaranty or the
performance of Guarantor’s obligations hereunder have been obtained, and each is
in full force and effect except where the failure to obtain any such matters
could not reasonably be expected to result in a Material Adverse Effect;


f.           Guarantor has filed all federal, state, local and foreign (if
applicable) tax returns and other reports or proper extensions thereof that each
is required by law to file and, except with any properly obtained extensions,
has paid all taxes, assessments, fees and other governmental charges that are
due and payable.  Federal, state and local income tax returns of Guarantor have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending 2011.  The provision for taxes on the books of Guarantor is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and Guarantor has no knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books;


g.           Guarantor is not in violation of any Applicable Law or contractual
obligation other than any violation the consequences of which could not have or
could not reasonably be expected to have a Material Adverse Effect;


h.           Guarantor is neither an investment company (as defined in the
Investment Company Act of 1940) nor is controlled by an investment company;


i.           Guarantor does not have any pending or threatened litigation,
arbitration, actions or proceedings which could reasonably be expected to cause
or result in a Material Adverse Effect; and


j.           Guarantor hereby confirms, adopts and makes, as to itself, as if
set out in full herein, all of the other representations and warranties not
expressly included in this Guaranty that are set forth in the Credit Agreement
and that relate or apply to Guarantor, and shall be deemed to have made all such
representations and warranties as to itself in this Guaranty as if set out in
full herein.


15.           Guarantor Financial Information.  Guarantor will provide Agent in
writing such financial and other information with respect to its assets and
liabilities as Agent shall reasonably request from time to time, in form and
substance satisfactory to Agent.


 
8

--------------------------------------------------------------------------------

 
16.           Binding Upon Successors.  This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of Agent
and its successors and assigns.  All references herein to a “Borrower” shall be
deemed to include its successors and assigns, and all references herein to a
“Guarantor” shall be deemed to include Guarantor and Guarantor’s successors and
assigns.


In addition and notwithstanding anything to the contrary contained in this
Guaranty or in any other document, instrument or agreement between or among any
of Agent, any Borrower, Guarantor or any third party, the obligations of
Guarantor with respect to the Liabilities shall be joint and several with any
other person or entity that now or hereafter executes a guaranty of any of the
Liabilities separate from this Guaranty.


17.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be either personally delivered, faxed to the fax
numbers provided herein or sent by United States certified or registered mail,
return receipt requested, addressed to Guarantor or Agent at their respective
addresses stated below, or at such other address as either party hereafter
notices the other party as herein provided.  Notices shall be effective at the
times and in the manner set forth in Section 16.6 of the Credit Agreement.
 

 
Agent’s Address for Notices:
             
If to Agent:
PNC Bank, National Association      
2100 Ross Avenue, Suite 1850
     
Dallas, Texas 75201
      Attention:
Relationship Manager (ENGlobal)
      Telephone:
(214) 871-1261
      Facsimile:
(214) 871-2015
             
and to:
         
PNC Bank, National Association
     
Two Tower Center Blvd.
     
East Brunswick, New Jersey 08816
      Attention:
Josephine Griffin
      Telephone:
(732) 220-4388
      Facsimile:
(732) 220-4394
             
with an additional copy to:
               
Patton Boggs LLP
     
2000 McKinney Avenue, Suite 1700
     
Dallas, Texas 75201
      Attention:
Michelle W. Suarez

 
 
9

--------------------------------------------------------------------------------

 
 

      Telephone:
(214) 758-1500
      Facsimile:
(214) 758-1550
           
Guarantor’s Address for Notices:
             
If to Guarantor:
ENGlobal Emerging Markets, Inc.      
654 N. Sam Houston Parkway – Suite 400
     
Houston, Texas 77060
      Attention:
Tami Walker
      Telephone:
(281) 878-1000
      Facsimile:
(281) 754-4859
             
With a copy to:
               
Porter Hedges LLP
     
1000 Main Street, 36th Floor
     
Houston, Texas  77002
      Attention:
Ephraim del Pozo
      Telephone:
(713) 226-6660
      Facsimile:
(713) 226-6260

 
18.           GOVERNING LAW; ADDITIONAL WAIVERS.  THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES OR OTHER RULE OF LAW THAT WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
TEXAS. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST GUARANTOR WITH RESPECT TO
ANY OF THE LIABILITIES, THIS GUARANTY OR ANY RELATED AGREEMENT MAY BE BROUGHT IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS OR ANY STATE
COURT IN DALLAS COUNTY, TEXAS, UNITED STATES OF AMERICA, AND, BY EXECUTION AND
DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY.  NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF AGENT TO BRING PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.  GUARANTOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  GUARANTOR WAIVES THE
RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST GUARANTOR IN ANY STATE
COURT TO ANY


 
10

--------------------------------------------------------------------------------

 
FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY GUARANTOR AGAINST AGENT INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY RELATED AGREEMENT, SHALL BE BROUGHT
ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF
TEXAS.
 
Nothing herein shall affect or impair Agent’s right to serve legal process in
any manner permitted by law or Agent’s right to bring any action or proceeding
against Guarantor or its property in the courts of any other
jurisdiction.  Wherever possible each provision of this Guaranty shall be
interpreted as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.


GUARANTOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS
HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS GUARANTY AND THE LOAN DOCUMENTS.  GUARANTOR FURTHER
ACKNOWLEDGES THAT BY EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS AS
OTHERWISE SET FORTH HEREIN TO WHICH GUARANTOR MAY OTHERWISE BE ENTITLED BY LAW.


19.           ENTIRE UNDERSTANDING.  THIS GUARANTY CONTAINS THE ENTIRE
UNDERSTANDING BETWEEN GUARANTOR AND AGENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES
HERETO.  ANY PROMISES, REPRESENTATIONS, WARRANTIES, OR GUARANTEES NOT HEREIN
CONTAINED AND HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS IN WRITING,
SIGNED BY GUARANTOR AND AGENT’S RESPECTIVE OFFICERS.  NEITHER THIS GUARANTY NOR
ANY PORTION OR PROVISIONS HEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELLED, OR TERMINATED ORALLY OR BY ANY COURSE OF
DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE
PARTY TO BE CHARGED.  GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL
IN CONNECTION WITH THE EXECUTION OF THIS GUARANTY AND THE LOAN DOCUMENTS AND IS
NOT RELYING UPON ORAL REPRESENTATIONS OR STATEMENTS INCONSISTENT WITH THE TERMS
AND PROVISIONS OF THIS GUARANTY.  GUARANTOR FURTHER ACKNOWLEDGES THAT BY
EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS AS OTHERWISE SET FORTH
HEREIN TO WHICH GUARANTOR MAY OTHERWISE BE ENTITLED AT LAW.


 
11

--------------------------------------------------------------------------------

 
20.           Severability; Captions; Counterparts; Facsimile Signature.  If any
provision of this Guaranty is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Guaranty which shall be given effect so far as possible.  The captions in
this Guaranty are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Guaranty.  This Guaranty may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission or other
electronic means, which signatures shall be considered original executed
counterparts.  Each party to this Guaranty agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.


21.           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES WITH RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.


22.           Survival.  It is the express intention and agreement of the
parties hereto that all covenants, representations, warranties, and waivers and
indemnities made by Guarantor herein shall survive the execution, delivery, and
termination of this Guaranty until all Obligations are performed in full and
indefeasibly paid in full in cash and the Loan Documents are terminated.


23.           GUARANTOR’S WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES
ACT.  GUARANTOR WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER
PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN
ATTORNEY OF GUARANTOR’S OWN SELECTION, GUARANTOR VOLUNTARILY CONSENTS TO THIS
WAIVER.  GUARANTOR EXPRESSLY WARRANTS AND REPRESENTS THAT GUARANTOR (A) IS NOT
IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO AGENT, AND (B) HAS
BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY.


[Remainder of page intentionally left blank]


 
12

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.
 

 
GUARANTOR
       
ENGLOBAL EMERGING MARKETS, INC.
              By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Guaranty]

--------------------------------------------------------------------------------